DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 17 February 2021, filed 13 May 2021, with respect to the rejection(s) of claim(s) 1, 3-12, and 14-20 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cech et al. (US 2009/0319212 A1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 6-8, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (US 2003/0139909 A1) in view of Cech et al. (US 2009/0319212 A1).

Regarding Claims 1 and 12, discloses an apparatus and method for detecting an impact portion in a vehicle [Ozawa: ¶ [0014]: A mechanical ON/OFF accelerometer which is mounted on the transportation container for confirming a temporary impact acceleration is confirmed for its tripped state (when a temporary impact acceleration in excess of a predetermined value is applied to the mechanical ON/OFF accelerometer, the ON/OFF accelerometer is operated into a tripped state)], the apparatus comprising: a storage device [Ozawa: ¶ [0006]: among conventional apparatus for and methods of inspecting the soundness of transported objects while they are being transported and handled are measuring apparatus for storing the values of accelerations/frequencies applied to the objects being transported and times at which the accelerations/frequencies are applied] storing data [Ozawa: ¶ [0207]: With respect to the temporary impact acceleration experience while the transporting vehicle is being traveling, acceleration magnitude 48, pulse duration 49, frequency 49a, acceleration raw waveform 48a, generated time 50, generated position/location 51 indicative of the traveling position on the map, and image 52 captured of a transportation status by the camera are simultaneously displayed on the screen of PC 36 or produced as printed output; and ¶ [0131]: According to a seventeenth aspect of the present invention, the display means displays a list of processed results of temporary unsteady acceleration data as the sampled waveform data which are divided into a sequence of times, a sequence of maximum acceleration values, a sequence of pulse durations representing frequencies, and a sequence of pulse width bands representing frequency bands, and also displays, on the traveling route on the map displayed on the screen of the personal computer from a start of transportation to a present traveling position or a completion of transportation, the sequences in a traveling section which is specified when an input to specify a traveling section by clicking starting and ending points thereof, an input to specify a traveling section by entering place names at starting and ending points on the map, or an input to enter actual traveling times at starting and ending points of a traveling section is entered]  for each impact portion of the vehicle [Ozawa: FIG. 18; and ¶ [0211]: If necessary, when circle 63 as acceleration generated position/location 63 is clicked (64), acceleration raw waveform display output 65 is output together with unaccepted range display 65a, and a CCD camera image at the time is displayed as image display output 65b after the click on the screen of PC 36 or produced as printed output].; an impact sensor configured to measure a time domain value which corresponds to an impact applied to the vehicle [Ozawa: ¶ [0206]: Specifically, while the transporting vehicle is actually traveling, if an applied acceleration exceeds a certain trigger acceleration, then the message of trigger impact acceleration detected 47 is immediately displayed on the route on the traveling map at generated position/location 51.  The displayed message includes generated time 50, acceleration magnitude 48, pulse duration 49 of the acceleration, and frequency 49a of the acceleration converted from the pulse duration]; and a controller configured to: convert the time domain value into a frequency domain value, and detect a location at least one impact portion on the vehicle based on a frequency characteristic of the impact [Ozawa: ¶ [0206]: frequency of the acceleration converted from the pulse duration; and ¶ [0090]: It is preferable to transmit measured waveform data for confirming the quality of an object being transported, i.e., temperature, humidity, gas concentration, acceleration/pulse duration (frequency) data in excess of trigger levels, and time and location data representing the times when and locations where those data are produced, to a server via a dedicated or general wired or wireless communication network, and to confirm those measured data supplied from the server through the Internet Web bidirectionally in real-time at a control center in the object monitoring office or on a PC of inspecting personnel].
 of the vehicle includes a front left fender, a rear left fender, a front right fender, and a right rear fender.
However, Cech discloses an apparatus for detecting an impact portion in a vehicle [Cech: Abstract: A magnetic field is generated by at least one coil in magnetic communication with at least a portion of a vehicle responsive to a first time-varying signal operatively coupled to the at least one coil in series with a sense resistor], the apparatus comprising: a storage device storing data for each impact portion of the vehicle [Cech: ¶ [0320]: Referring to FIG. 84, one embodiment of a sub-process 8400 for controlling a safety restraint actuator 44, 110 responsive to signals from a multi-frequency embodiment of a magnetic crash sensor 10 commences with step (8402), wherein a counter m is initialized to 1, a crash counter m.sub.CRASH is initialized to zero, and if used, a noise counter m.sub.NOISE is also initialized to zero.  Then, in step (8404), if the signal SIGNAL.sub.m--comprising in-phase I.sub.m and quadrature-phase Q.sub.m components--exceeds a corresponding crash threshold, then, in step (8406), the crash counter m.sub.CRASH is incremented, and optionally, in step (8408), the associated frequency channel represented thereby is stored in an associated CrashID vector for use in subsequent processing.  In an alternative supplemental embodiment, wherein a noise signal can be identified from a distinguishing characteristic of the signal SIGNAL.sub.m, then, from step (8404), if the signal SIGNAL.sub.m exceeds a corresponding crash threshold, then, in step (8410), if the signal SIGNAL.sub.m is identified as noise, then in step (8412), the noise counter m.sub.NOISE is incremented, and optionally, in step (8414), the associated frequency channel represented thereby is stored in an associated NoiseID vector for use in subsequent processing.  Otherwise, from step (8410), if the signal SIGNAL.sub.m is not identified as noise, then the process continues with step (8406) as described hereinabove.  Then, from either step (8408) or step (8414), or otherwise from step (8404), in step (8416), the counter m so as to set up for processing the next frequency component.  Then, in step (8418), if the value of the counter m is greater than the total number N of frequency components, then in step (8420), the counter m is reset to one, a further sub-process (8500) or (8600) is called to determine whether or not to actuate the associated safety restraint actuator 44, 110, and the sub-process then returns control in step (8422).  Otherwise, from step (8418), the process repeats with step (8404) until all frequency components have been processed]; an impact sensor configured to measure a time domain value which corresponds to an impact applied to the vehicle [Cech: ¶ [0261]: The various signal conditioning circuits 294 in accordance with a first aspect illustrated in FIGS. 35-50 provide for determining the complex impedance of the coil 14, L' by generating a measure responsive to the complex current i.sub.L (i.e. in-phase (I) and quadrature-phase (Q) components thereof) therethrough responsive to a known or measured time-varying voltage V.sub.L thereacross, particularly for an oscillatory, e.g. sinusoidal, voltage V.sub.L thereacross]; and a controller configured to: convert the time domain value into a frequency domain value [Cech: ¶ [0183]: For example, the conductive element 18, 80 could be spray coated onto the surface of the associated second portion 20, 82 of the vehicle 12.  The frequency of the associated at least one time-varying signal applied to the associated coil elements L.sub.1', L.sub.2', L.sub.3' may be adapted so that the corresponding oscillating magnetic field components 140.1, 140.2 and 140.3 generated by the coil elements L.sub.1', L.sub.2', L.sub.3' provide for generating the associated eddy currents 34, 102 in the conductive element 18, 80.  For example, the conductive element 18, 80 could be added to a non-metallic portion 146 of the vehicle 12 so as to provide for magnetic visibility thereof by the associated at least one of the plurality of coil elements 14], and detect a location of at least one impact portion on the vehicle based on a frequency characteristic of the impact [Cech: ¶ [0183]; and ¶ [0415]: Accordingly, the magnetic sensor 2010 is responsive to various physical effects upon the magnetic circuit 188, including but not limited to the following: [0416] 1) Changes to the air gap 2028 of the magnetic circuit affecting the bent metal signal component 2072.  [0417] 2) Changes in the shape and density of the proximity flux component 2088 proximate to the air gap 2028 surrounding the door 78, including the front edge of the door 78 and front fender, the rear edge of door 78 and rear fender (or the rear door 78 of a four (4) door vehicle), the bottom of the door 78 to floor board, and, to a lesser extent, the top of the door 78 or window frame to the roof.  The bent metal signal component 2072 is responsive to deformations of the door 78 or adjacent body components that close, or short, the air gap 2028.  [0418] 3) The door 78, particularly the skin thereof, has a natural resonant frequency that can be excited by the at least one first coil 2042 if driven at that frequency the at least one first signal 2044], wherein the impact portion of the vehicle includes a front left fender, a rear left fender, a front right fender, and a rear right fender [Cech: ¶ [0415]].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the frequency based impact detection of Ozawa with the sensor placement of Cech in order to improve overall detection accuracy, improving overall quality of responses.

Regarding Claims 3 and 14, Ozawa in view of Cech disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Ozawa: FIG. 17 and 18; and ¶ [0237]: sampled and processed waveform data are displayed selectively in different sequences including time sequence 130, increasing numerical value sequence (maximum G value sequence) 131, and if, acceleration data are impact acceleration data, pulse duration sequence (frequency sequence) 132, and pulse width bands (frequency bands)].

Regarding Claims 6 and 17, Ozawa in view of Cech discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Cech discloses wherein the storage device stores a frequency band and an amplitude range for each impact portion according to a driving distance of the vehicle [Ozawa: FIG. 17; and ¶ [0096]: If measured data in excess of a trigger level can be displayed over a map and the distance traveled from the start of the transportation can also be displayed, then the location of the transported object can be identified over the map on the PC screen together with the measured waveform data tending to affect the object being transported.  The positional information thus displayed makes it possible to avoid any problematic routes in a future transportation plan, and also to indicate the identified position to a following transporting vehicle which is actually traveling.  The following transporting vehicle can then limits its speed to lower any accelerations applied to the transported object, thus keeping the soundness of the object in a desired level].

Regarding Claims 7 and 18, Ozawa in view of Cech discloses all the limitations of Claims 6 and 17, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Ozawa in view of Cech discloses wherein the controller is configured to set the frequency band and the amplitude range for each impact portion in consideration of the driving distance of the vehicle [Ozawa: ¶ [0225]: The acceleration chronology frequency distribution is effective to recognize a frequency distribution of generated accelerations indicative of whether the acceleration frequency distribution is greater than a predetermined value depending on actual traveled distance 104, i.e., falls within unaccepted range 107b, making it possible to determine during the traveling a frequency distribution of generated temporary and continuous accelerations depending on actual traveled distance].

Regarding Claim 8, Ozawa in view of Cech discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Ozawa in view of Cech discloses further comprising a black box configured to capture at least one impact image [Ozawa: ¶ [0117]].


Claims 4, 5, 15, 16, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cech as applied to claims 1 and 12 above, and further in view of Bonhoure et al. (US 2014/0085113 A1).

Regarding Claims 4 and 15, Ozawa in view of Cech disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ozawa in view of Cech do/does not explicitly disclose wherein the storage device stores a frequency band and an amplitude range for each impact portion according to a model year of the vehicle.
However, Bonhoure discloses wherein the storage device stores a frequency band and an amplitude range for each impact portion according to a model year of the vehicle [Bonhoure: ¶ [0049]: the smart phone 9 can be coupled to the Internet 10 and to the database 11.  From the database 11 data can be downloaded with said comparison signal.  The comparison signal represents the predefined beep which is output by the speakers 7, 8.  Thus, the comparison signal includes the predefined frequency spectrum with a predefined amplitude, as shown in FIG. 5, for example.  The received acoustic sound can then be compared with the comparison signal to detect the beep.  The comparison signal is downloaded for the given vehicle model as well as for the given vehicle's year of manufacture].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the vehicle monitoring system of Ozawa in view of Cech with the make and model specific detail of Bonhoure in order to improve accuracy of the system.
	
Regarding Claims 5 and 16, Ozawa in view of Cech and Bonhoure disclose(s) all the limitations of Claims 4 and 15, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Bonhoure: ¶ [0049]].

Regarding Claims 21 and 22, Ozawa in view of Cech disclose(s) all the limitations of Claims 1 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Ozawa in view of Cech may not explicitly disclose wherein the storage device stores a frequency band and an amplitude range for each impact portion of the vehicle.
However, Bonhoure discloses wherein the storage device stores a frequency band and an amplitude range for each impact portion of the vehicle [Bonhoure: ¶ [0049]].


Claims 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cech as applied to claims 1, 8, and 12 above, and further in view of Goto (US 2018/0241786 A1).

Regarding Claim 9, Ozawa in view of Cech discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Ozawa in view of Cech does not explicitly disclose wherein the controller is configured to set a file name of the at least one impact image by date and time and for each impact portion.
However, Goto discloses wherein the controller is configured to set a file name of the at least one impact image by date and time and for each impact portion [Goto: ¶ [0043]: In the example in FIG. 5, an image file name (image data) "ABC.jpeg" indicates a user name "Tanaka," processing information "PJS projection," a date and time "Jun.  27, 2015 12:12:00," and a processing state "unused," for example].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known format of image file naming to include the time and date of Goto to the vehicle monitoring system of Ozawa in view of Cech in order to better organize data for later retrieval and reference.

Regarding Claims 11 and 20, Ozawa in view of Cech discloses all the limitations of Claims 1 and 12, respectively, and is analyzed as previously discussed with respect to those claims.
Ozawa may not explicitly disclose further comprising a communicator configured to transmit information about the at least one impact portion to a smartphone of a user or various display devices in the vehicle.
However, Goto discloses further comprising a communicator configured to transmit information about the at least one impact portion to a smartphone of a user or various display devices in the vehicle [Goto: ¶ [0048]: smart phone].

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa in view of Cech and Goto as applied to claims 9 and 12 above, and further in view of Lee (US 2016/0110358 A1).

Regarding Claims 10 and 19, Ozawa in view of Cech and Goto disclose(s) all the limitations of Claims 9 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Goto: ¶ [0043]].
Ozawa in view of Cech and Goto do/does not explicitly disclose generating a folder for each impact portion and separately storing the impact image according to the impact portion.
However, Lee discloses generating a folder for each impact portion and separately storing the impact image according to the impact portion [Lee: ¶ [0311]: For example, referring to FIG. 31, when the first device 100 receives a first interest event-related image and a second interest event-related image, the first device 100 may generate a first interest event folder 3110 and a second interest event folder 3120 in an image management application (e.g., a gallery application, etc.), and may store the first interest event-related image in the first interest event folder 3110 and may store the second interest event-related image in the second interest event folder 3120].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known format of creating folders for separate events being recorded of Lee to the vehicle monitoring system of Ozawa in view of Cech and Goto in order to better organize data for later retrieval and reference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482